There is no evidence that the statutory requirements in regard to the notice of the tax-sale for 1858 were complied with. Rev. Stats., c. 45, ss. 14, 15; c. 46, ss. 6, 7, 8, 9, 10. In the absence of such notice no title passed by the sale. In the assessment of 1860, the description of the land taxed is not sufficient. If the occupant consented to be taxed for the land, it should have been taxed to him under Rev. Stat., c. 40, s. 7. If he refused to be taxed for it, it should have been assessed "as resident by the number of the lot or such other description as it is commonly known by, with the name of the occupant as such." Rev. Stat., c. 40, s. 8. But it was not assessed in either of these modes; and the collector's sale of the land conveyed no title. Bowles v. Clough, 55 N.H. 389; Perley v. Stanley,59 N.H. 587.
Case discharged.
ALLEN, J., did not sit; the others concurred. *Page 652